Electronically Filed
                                                      Supreme Court
                                                      SCAD-15-0000008
                                                      18-MAY-2015
                                                      10:38 AM
                          SCAD-15-0000008

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        IRA DENNIS HAWVER,
                            Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 14-069-9212)

                        ORDER OF DISBARMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition for issuance of a

reciprocal discipline notice upon Respondent Ira Dennis Hawver,

filed on January 7, 2015 by the Office of Disciplinary Counsel

pursuant to Rule 2.15(b) of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), and the memorandum and exhibits appended

thereto, we note that, on November 14, 2014, the Supreme Court of

the State of Kansas disbarred Respondent Hawver for misconduct

committed during his representation in a capital murder case in

which his client was sentenced to death, misconduct which

included incompetence, charging a fee which gave rise to an

improper conflict of interest, engaging in conduct that was
prejudicial to the administration of justice and which adversely

reflected upon his fitness to practice law, and for failing to

timely respond to a formal disciplinary complaint, which

constituted violations of Kansas Rules of Professional Conduct

Rules 1.1, 1.5, 1.7(a)(2), 1.16(a)(1), 8.4(d), and 8.4(g) and

Kansas Rules of the Supreme Court Rule 211(b) and which, if

committed in this jurisdiction during the relevant time period,

would constitute violations of Rules 1.1, 1.5(a), 1.7(b), and

1.16(a)(1) of the Hawai#i Rules of Professional Conduct (1994).

Hawver did not submit any arguments as to why a substantially

similar discipline should not be imposed upon him in this

jurisdiction, and none clearly appears upon the face of the

Kansas record.   Therefore, in light of the above and the

particularly grave consequences of incompetent representation in

a capital murder case,

          IT IS HEREBY ORDERED Respondent Hawver is disbarred

from the practice of law in this jurisdiction, effective 30 days

after the date of entry of this order.

          IT IS FURTHER ORDERED that, as a condition of

reinstatement, in addition to any requirements imposed pursuant

to RSCH Rules 2.3, 2.16, and 2.17, Respondent Hawver shall pay

all costs of these proceedings as approved upon the timely

submission by the Office of Disciplinary Counsel of a bill of

costs and an opportunity to respond thereto, as prescribed by


                                 2
RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that Respondent Hawver shall,

within 10 days after the effective date of his suspension, file

an affidavit with this court that he has complied with the duties

and obligations of a disbarred attorney, as set forth in RSCH

Rule 2.16(d).

          DATED: Honolulu, Hawai#i, May 18, 2015.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                3